Citation Nr: 1425988	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-12 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a service connection claim for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1953 to January 1957, April 1957 to April 1963, and from September 1963 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The May 2010 rating decision granted service connection for PTSD and assigned a 10 percent rating, effective December 22, 2009, the date of receipt of the claim.  The March 2012 rating decision, in essence, declined to reopen a previously denied service connection claim for a lumbar spine disability.  

During the pendency of the appeal, the RO, in a March 2013 statement of the case, reopened the service connection claim for a lumbar spine disability, and ultimately denied the claim on the merits.  Regardless of the RO's actions however, the Board must still determine de novo whether new and material evidence has been received.   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A claim for a total rating for compensation based upon individual unemployability due to service-connected disabilities is considered part of a claim for an increased rating if been raised by the record or the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran, however, is retired, and he does not contend that he is unemployable solely due to his service-connected disabilities.

Below, the Board reopens the service connection claim for a lumbar spine disability.  The underlying claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed March 2007 rating decision, the RO denied the Veteran's original service connection claim for a lumbar spine disability. 

2.  The evidence received since the March 2007 rating decision, specifically December 2010 and August 2013 statements authored by a physician, relates to an unestablished fact of whether there is a nexus between the Veteran's current lumbar spine disability and service.    

3.  VA scheduled an examination to assess the severity of the Veteran's PTSD for February 2014; however, the Veteran failed to report and has not explained his absence or requested to reschedule the examination.  

4.  Resolving any doubt in the Veteran's favor, his PTSD, throughout the appeal period, has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not occupational and social impairment with reduced reliability and productivity. 


CONCLUSIONS OF LAW

1.  The March 2007 rating decision denying service connection for a lumbar spine disability is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the service connection claim for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for an initial rating of 30 percent, but no higher, for PTSD have been approximated throughout the appeal period.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's lumbar spine claim, the Board concludes that there is no prejudice in the Board adjudicating that claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim for a lumbar spine disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The PTSD appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection in the May 2010 rating decision.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran's STRs, VA medical treatment records, and private treatment records have been obtained. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's records from the Social Security Administration (SSA) were requested and in February 2014, SSA National Records Center (see Virtual VA) indicated that the records could not be obtained because they had been destroyed.  Consequently, SSA indicated that further attempts to secure such records would be futile, and the Board agrees.  

A VA mental health examination was conducted April 2010, and the examiner described, in detail, the symptoms and impact on functioning of PTSD.  The examination is fully adequate for adjudication purposes.   38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Veteran failed to report for a scheduled February 2014 examination, and he did not provide any explanation or justification for his failure to report for that necessary medical evaluation.  Pursuant to 38 C.F.R. § 3.655, when a Veteran fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and he fails to provide good cause for this failure to report, the claim shall be rated based on the evidence of record, and as such, could result in denial of the claim.  See 38 C.F.R. § 3.655(b).   Because the initial rating claim for PTSD involves the original claim for compensation, it will be decided based on the existing evidence of record.  See 38 C.F.R. § 3.655(b).  In making this determination, the Board points out that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991)); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  In fact, subsequent to the issuance of the most recent supplemental statement of the case in March 2014, the Veteran indicated that he had no additional evidence regarding his appeal and asked that his case be forwarded to the Board immediately.   No further notice or assistance to him with the claim therefore is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Petition to Reopen Service Connection Claim for Lumbar Spine Disability

The RO denied the Veteran's original service connection claim for a lumbar spine disability in a March 2007 rating decision.  At that time, the evidence of record included the Veteran's STRs, VA medical evidence, and private medical evidence.  The record contained competent evidence of a current lumbar spine disability, but no evidence showing that it was etiologically related to service.  The Veteran was notified of that decision and his appellate rights.  The Veteran submitted a timely notice of disagreement, but did not perfect an appeal after the RO's issuance of a September 2008 statement of the case.  The March 2007 rating decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Evidence since added to the claims file since the last final decision includes December 2010 and August 2013 medical opinions provided B.G.C., D.O, in which he essentially stated that the Veteran's current lumbar spine disability related to his injuries in service.  This newly received evidence relates to an unestablished fact of a possible nexus between the current lumbar spine disability and service.  The Board finds this private medical evidence both new and material, and when its credibility is presumed, relates to an unestablished element, and raises a reasonable possibility of substantiating the claim.  The petition to reopen will be allowed.  The underlying service connection claim for lumbar spine disability is addressed in the remand section below.

Initial Rating Claim for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Further, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41. 
Because this appeal ensues from the Veteran's disagreement with the rating assigned in connection with the original grant of service connection, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  
In accordance with the rating schedule, the RO rated the Veteran's service-connected PTSD under Diagnostic Code 9411 as outlined in the general rating formula for mental disorders where a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R.  § 4.130, Diagnostic Code 9411 (2013). 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service- connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric Association 4th ed. 1994) (DSM-IV).  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. 

The record reflects that during a March 2009 neuropsychological evaluation, the Veteran exhibited a slight weakness on a memory task.  

During the April 2010 VA examination, he expressed a depressed mood on a regular basis and occasional anxiety.  The examiner, a clinical psychologist, indicated that the Veteran had intrusive memories and a restricted range of affect; he avoided reminders of trauma and certain places; he had difficulty concentrating and paying attention; and exhibited an exaggerated startle response.  Axis I diagnosis was mild PTSD, and a GAF score of 75 was assigned.  To summarize, the examiner stated that the assigned GAF score was based on a depressed mood, crying, anxiety, intermittent social withdrawal, problems concentrating, hyperarousal, avoidance of trauma-related stimuli, and the re-experiencing of trauma.

In March 2011, the Veteran reported that his psychiatric symptoms had recurred mildly over the winter months.  See March 2011 VA psychiatry note.   On evaluation, his mood was not quite as good before.  He had a mildly restricted range of affect and a mildly decreased psychomotor activity (PMA), and his thought process was linear.  There were no suicidal or homicidal ideations, or auditory or visual hallucinations.  Diagnoses were major depressive disorder, in full remission prior to May 2009, and mild in nature thereafter; subjective memory loss, and mild PTSD secondary to jeep accident during service.  

On his May 2012 substantive appeal, the Veteran stated that he experienced frequent recurrent nightmares and flashbacks a minimum of 2-3 times per week, panic attacks, memory loss, mood swings, depression.  He also stated that he avoids crowds as much as possible.  He feels that the severity of his PTSD has placed a significant burden on his marriage and has hindered his ability to interact with others.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the above-noted manifestations of his PTSD more nearly approximate the criteria for a higher initial rating of 30 percent under Diagnostic Code 9411 for the entire appeal period.  In this regard, the Veteran's PTSD has been primarily productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as a depressed mood, anxiety, intermittent social withdrawal, problems concentrating, hyperarousal, avoidance of trauma-related stimuli, and re-experiencing of trauma.

A higher rating of 50 percent for PTSD is not warranted.  In this regard, the evidence does not reflect that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  His affect has been described as no more than mildly restricted.  There is no evidence of impaired judgment, or circumstantial, circumlocutory, or stereotyped speech.  He was noted to have a linear thought process during his VA examination, but there was no evidence of impaired abstract thinking.  The Veteran has reported concentration difficulty; however, there is no indication that he has difficulty understanding complex commands.  On his May 2012 substantive appeal, he reported subjective memory loss, as well as panic attacks occurring approximately 3-4 times per month.  As indicated, VA scheduled an additional examination in February 2014 to reassess the severity of the Veteran's PTSD, but he did not report. Evidence from that examination may have supported an even higher rating.  However, considering the Veteran's subjective complaints in addition to the relevant objective evidence currently of record, the Board concludes that the criteria for a 50 percent rating has not been met or approximated.  

In summary, the evidence of record supports the grant of a higher initial rating of 30 percent, but no higher, for PTSD.

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013). The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 
The Board finds that the rating criteria contemplate the Veteran's disability because his service-connected PTSD is primarily productive of symptoms such as a depressed mood, anxiety, intermittent social withdrawal, concentration difficulty, and hyperarousal, all of which are contemplated by the rating criteria.  The criteria are, therefore, adequate to evaluate the Veteran's PTSD and referral for consideration of extraschedular rating is not warranted.




ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened; to that extent, the appeal is granted.

Entitlement to an initial rating of 30 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing monetary benefits.


REMAND

Remand is necessary to obtain an addendum to resolve the question of whether the Veteran's current lumbar spine disability is related to his military service.  An April 2010 VA medical opinion and May 2013 addendum do not fully reconcile the newly received opinion authored by Dr. B.G.C. in May 2013. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding treatment records relevant to his lumbar spine disability, to include any additional records from Dr. Feigenbaum.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  

Also request that the Veteran submit any additional evidence in his possession that is relevant to the lumbar spine claim.

2.   Then, RETURN the Veteran's claims file to the examiner who provided the May 2013 addendum, or, if he is unavailable, from another suitably qualified clinician, for the purpose of clarifying the etiology of the Veteran's lumbar spine disability.  If the requested examiner is no longer available to provide this addendum, then obtain it from someone else qualified to make this necessary determination.  The need for the Veteran to be reexamined is left to the designee's discretion.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner is asked to provide an opinion as to whether the Veteran's current lumbar spine disability had its onset in service, or is otherwise related to service.  

**In doing so, the examiner must reconcile the August 2013 opinion authored by Dr. B.G.C., in which he determines that the current lumbar spine disability is related to service, noting that he viewed. Dr. Feigenbaum's opinion that he could detect previous trauma in his spine when visualizing the Veteran's spine during 2004 surgery.
  
THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Then, readjudicate the service connection claim for a lumbar spine disability on appeal.  If the determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


